Case 5:20-cv-05155-CDC Document 21                           Filed 08/13/21 Page 1 of 4 PageID #: 1477




                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                      FAYETTEVILLE DIVISION


  LISA MARIE LAMBDIN                                                                                     PLAINTIFF

  v.                                            CIVIL NO. 20-cv-05155

  KILOLO KIJAKAZI 1, Acting Commissioner                                                            DEFENDANT
  Social Security Administration

                                           MEMORANDUM OPINION

           Plaintiff, Lisa Marie Lamdin, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying her claim for a period of disability and disability insurance benefits

  (DIB) and supplemental security income (“SSI”) under the provisions of Titles II and XVI of

  the Social Security Act (the “Act”). In this judicial review, the Court must determine whether

  there is substantial evidence in the administrative record to support the Commissioner’s

  decision. See 42 U.S.C. § 405 (g).

           Plaintiff protectively filed her applications for DIB and SSI on September 2, 2016, and

  February 6, 2017. (Tr. 69). In her applications, Plaintiff alleged disability beginning on July 1,

  2016, due to: an aortic aneurysm; high blood pressure; pain; degenerative disc disease;

  fibromyalgia; depression; fatigue; anemia; and malnutrition due to marginal ulcer from gastric

  bypass. (Tr. 69, 495, 530). An administrative hearing was held on June 5, 2019, at which

  Plaintiff appeared with counsel and testified. (Tr. 185–232). A vocational expert (“VE”) also

  testified. (Id.).


  1
   Kilolo Kijakazi has been appointed to serve as the Acting Commissioner of Social Security, and is substituted as
  Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.



                                                              1
Case 5:20-cv-05155-CDC Document 21              Filed 08/13/21 Page 2 of 4 PageID #: 1478




         On February 28, 2020, the ALJ issued an unfavorable decision. (Tr. 66–82). The ALJ

  found that during the relevant time period, Plaintiff had the following medically determinable

  impairments: osteoarthritis/degenerative disc disease of the lumbar spine, cervical and thoracic

  spondylosis, cervicalgia, fibromyalgia, chronic pain syndrome, chronic obstructive pulmonary

  disease (COPD), iron deficiency anemia, aortic aneurysm, hypertension, insomnia, and major

  depressive disorder. (Tr. 72). However, after reviewing all of the evidence presented, the ALJ

  determined that Plaintiff’s impairments did not meet or equal the severity of any impairment

  listed in the Listing of Impairments found in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

  72-74). The ALJ found that Plaintiff retained the residual functional capacity (RFC) to:

         [P]erform light work as defined in 20 C.F.R. § 404.1567(b) and § 416.967(b) except
         she can occasionally climb ramps and stairs; she can never climb ladders, ropes,
         and scaffolds; she can occasionally balance, stoop, kneel, crouch, and crawl; and
         she must avoid concentrated exposure to temperature extremes, humidity, and
         hazards including no driving as part of work. In addition, the claimant can perform
         unskilled work where interpersonal contact is incidental to the work performed, the
         complexity of tasks is learned and performed by rote with few variables and little
         use of judgment, and the supervision required is simple, direct, and concrete.
         (Tr. 74–80).
         With the help of a VE, the ALJ found Plaintiff would be unable to perform any of her

  past relevant work as actually or generally performed, but would be able to perform the

  representative occupations of housekeeping cleaner, office helper, silver wrapper, tube clerk,

  document preparer, and addressing clerk (Tr. 81). The ALJ found Plaintiff was not disabled

  from July 1, 2016, through February 28, 2020, the date of his decision. (Tr. 82).

         Subsequently, Plaintiff filed this action. (ECF No. 2).        This case is before the

  undersigned pursuant to the consent of the parties. (ECF No. 4). Both parties have filed appeal

  briefs, and the case is now ready for decision. (ECF Nos. 19, 20).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583

                                                 2
Case 5:20-cv-05155-CDC Document 21              Filed 08/13/21 Page 3 of 4 PageID #: 1479




  (8th Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a

  reasonable mind would find it adequate to support the Commissioner’s decision. The ALJ’s

  decision must be affirmed if the record contains substantial evidence to support it. Edwards v.

  Barnhart, 314 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the

  record that supports the Commissioner’s decision, the Court may not reverse it simply because

  substantial evidence exists in the record that would have supported a contrary outcome, or

  because the Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742,

  747 (8th Cir. 2001). In other words, if after reviewing the record, it is possible to draw two

  inconsistent positions from the evidence and one of those positions represents the findings of

  the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th

  Cir. 2000).

         Plaintiff raises the following issues on appeal: 1) whether the ALJ’s RFC findings were

  inconsistent with the evidence; and 2) whether the ALJ met his burden at step 5. (ECF No. 19).

  The Court has reviewed the entire transcript and the parties’ briefs, and agrees with the

  Commissioner’s assertion that the combination of medical records, Plaintiff’s daily activities

  and opinion evidence from non-examining physicians provided adequate support for his RFC

  findings. Further, while Plaintiff did testify that she was absent from her past relevant work

  more than two days a month, the ALJ found Plaintiff could not perform any of her past relevant

  work and included additional limitations in his RFC findings and hypothetical to the VE. For

  the reasons stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court

  finds Plaintiff’s arguments on appeal to be unpersuasive and finds the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby




                                                 3
Case 5:20-cv-05155-CDC Document 21            Filed 08/13/21 Page 4 of 4 PageID #: 1480




  summarily affirmed, and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 13th day of August 2021.

                                             /s/Christy Comstock
                                             HON. CHRISTY COMSTOCK
                                             UNITED STATES MAGISTRATE JUDGE




                                               4
